Citation Nr: 1624454	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend





ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a higher rating for PTSD.  This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In August 2015, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of the hearing has been associated with the record.  In a November 2015 letter, the Board advised the Veteran that the VLJ from the August 2015 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In November 2015, the Veteran responded that he did not want a new Board hearing.

The issue on appeal was previously remanded by the Board in December 2015 in order to obtain a VA examination for the Veteran's PTSD.  This was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Although the issue of entitlement to a TDIU has not yet been developed as an issue on appeal, the Veteran has asserted that his service-connected PTSD disability has rendered him unemployable.  See November 2014 VA examination and August 2015 Board Hearing Transcript at pg. 6.  Therefore, as the claim is based entirely on the issue now before the Board on appeal, the Board finds that the issue of TDIU entitlement is a component of the rating issue on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

As the RO has not developed or adjudicated the issue of TDIU entitlement, the Board finds that is not ripe for a decision.  Therefore, that issue is REMANDED to the AOJ.  


FINDING OF FACT

For the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in September 2012 that informed him of the requirements needed to establish increased ratings for tinea pedis.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected PTSD.  VA provided the Veteran with an examination in September 2012, November 2014, and January 2016.  The Veteran's history was taken and a complete examination was conducted that included specific psychiatric testing.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 




As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 50 percent rating for PTSD under DC 9411 for the entire rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.




A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Increased Rating Analysis for PTSD

By way of procedural background, the Board notes that the Veteran submitted a claim for an increased PTSD rating in August 2012.  He contends that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent disability rating. 

During the course of this appeal, there have been conflicting medical opinions regarding whether the Veteran continues to carry a diagnosis of PTSD.  As outlined in the Board's previous December 2015 remand, incorporated by reference herein, the Board acknowledged that a November 2014 VA medical opinion did not diagnose the Veteran as having PTSD.  However, the Board found that the VA examiner did not provide a sufficient explanation to support her conclusion.  Further, VA treatment records and the Veteran's treating VA psychiatrist continued to diagnose and treat the Veteran for PTSD.  Given the Veteran's assertions that his PTSD symptoms had worsened, the Board remanded the issue in order to afford the Veteran another VA examination to determine the severity of his PTSD disability.

The Board notes that, during the course of this appeal, the RO has proposed to reduce the Veteran's PTSD rating from 50 percent to 0 percent.  See December 2014 rating decision.  However, as the issue of the proposed reduction has not been finally decided by the RO or appealed to the Board, the Board has no jurisdiction over the issue.  As such, the Board will only address whether a rating in excess of 50 percent is warranted for the Veteran's PTSD disability based on the current evidence of record. 

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The evidence includes a September 2012 VA PTSD examination.  During the evaluation, the Veteran reported having nightmares once every other week, avoidance of war and military conversations, feelings of detachment around non-family members, and a strong startle reaction.  He also reported sad mood, decreased sleep, low appetite, weight loss, tearfulness, diminished interest in activities, and decreased memory and concentration.  The Veteran reported that he was retired as of July 2012.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, and mild memory loss.  It was also stated that the Veteran remained capable of performing all necessary activities for independent living.  The examiner noted that the Veteran lived alone in his own condominium and was responsible for his own grooming and hygiene, driving, running errands, keeping up his family and social contacts, and managing his own bank accounts, including paying bills.  The examiner also noted that the Veteran was able to perform and complete household chores, grocery shopping, and cooking.  It was noted that the Veteran used to enjoy detailed planning of social activities for his church, but stopped doing so when he left his church position in July.  The Veteran reported that he enjoyed bowling, using his computer for e-mail and Facebook, reading the Bible, and keeping in contact with his family (especially with his daughter and grandchildren), and watching television.  It was noted that, upon mental status examination, the overall mental status was unremarkable, except for his affect (the Veteran displayed constricted range of affect).  The Veteran denied suicidal ideation.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 51 was assigned, indicative of moderate symptoms or moderate difficulty in social, or occupational functioning.


VA treatment records include a January 2013 VA mental health therapy note where the Veteran was noted to be alert and oriented.  His attitude, speech, and appearance was appropriate.  Mood was "upset, anxious."  The Veteran denied homicidal or suicidal ideation.  Insight was fair and there was no evidence of psychosis.  A diagnosis of PTSD was continued and a GAF score of 50 was assigned, reflective of serious symptoms or any serious impairment in social or occupational functioning.  Similar results, including the same GAF score, were noted in October 2012, December 2012, January 2013, and February 2014 VA treatment records.

The evidence also includes a January 2014 Mental Residual Functional Capacity Questionnaire from Dr. Gaines.  During the evaluation, it was noted that the Veteran was chronically depressed and anxious.  The Veteran also had symptoms of anhedonia, feelings of guilt or worthlessness, anxiety, difficulty thinking or concentrating, disturbance of mood or affect, emotional withdrawal or isolation, sleep disturbance, emotional lability, motor tension, and maladaptive patterns of behavior.  

In November 2014, the Veteran was afforded another VA examination.  The examiner diagnosed "Person with Feared Complaint in Whom No Diagnosis Was Made."  In reaching her conclusions, the examiner noted that the Veteran provided conflicting historical information and psychometric data. 

Thereafter, the AOJ sought clarification of the November 2014 opinion.  In a December 2014 opinion, the examiner, a VA psychologist, opined that the November 2014 medical opinion indicated that the Veteran's diagnosis could not be determined, and the examiner's report suggested that the Veteran was malingering.  In other words, the Veteran's symptoms could not be viewed as accurate.  

In a December 2014 statement from Dr. Gaines it was noted that the Veteran was a long established patient of the Mountain Home's VAMC mental health clinic.  According to Dr. Gaines, the Veteran had been under his care since August 2012 and was initially diagnosed with PTSD during a March 2011 VA examination.  
Dr. Gaines confirmed that the Veteran's in-service stressor was related to fear of hostile military or terrorist activity and that his PTSD symptoms were related to his verified stressor and consistent with the information documented on his DD 214.  A discussion of the Veteran's symptoms or occupation or social impairment was not provided.   

More recent VA treatment records include a December 2015 VA record where the Veteran's speech was noted to be productive with limited modulation.  His mood was not expansive or elated, but slightly low.  His affect was constricted.  Thought processes were diffused and often times contradictory.  The Veteran made some self-deprecating remarks.  

Pursuant to the Board's December 2015 remand, the Veteran was afforded another VA examination in January 2016.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD or other mental disorder as the Veteran had contradictory statements regarding his in-service stressor.  Nonetheless, the examiner indicated that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and circumstantial or stereotyped speech.  The examiner further noted that the Veteran had a meaningful relationship with his neighbor and care buddy.  A GAF score of 65 was noted, reflective of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that throughout the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.


The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  He experiences nightmares and difficulty sleeping, but this is specifically contemplated under the criteria for a lower 30 percent rating.  His disturbance of motivation and mood (depression) and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with his hypervigilance, which is a symptom contemplated under the lower 30 percent rating. 

Moreover, the Veteran has stated that he has a good relationship with his neighbor and his family, to include his daughter and grandchildren.  Although the Veteran has reported near-continuous depression, it has not been shown to affect the ability to function independently.  For example, the Veteran has been able to continue living alone and is responsible for his own grooming and hygiene, driving, running errands, keeping up his family and social contacts, and managing his own bank accounts, including paying bills.  The Veteran has been found able to perform and complete household chores, grocery shopping, and cooking.  The Veteran reported that he enjoyed bowling, using his computer for e-mail and Facebook, reading the Bible, and keeping in contact with his family (especially with his daughter and grandchildren), and watching television.  This does not suggest to the Board that the Veteran has deficiencies in family relations or social functioning.  The Veteran's GAF scores have ranged from 50 to 65.  The Board finds that these GAF scores are consistent with the level of social and occupational impairment discussed above.  

For these reasons, the Board finds that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a rating in excess of 50 percent for PTSD is not warranted.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by flattened affect, depressed mood, increased startle response, nightmares, sleep impairment, anxiety and depression, mild memory loss, and disturbances of motivation.  These symptoms are specifically contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.




ORDER

An increased rating in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

The Veteran has raised the issue of entitlement to a TDIU based solely on his service-connected PTSD disability.  That issue has not yet been developed or adjudicated by the RO.  The Veteran has not been provided notice compliant with the VCAA with respect to that claim and has not provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

After conducting any development deemed necessary, to possibly include referral of the claim to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU, if deemed necessary, adjudicate the remanded claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


